                                                                                     E-FILED
                                                            Monday, 11 May, 2020 02:34:36 PM
                                                                Clerk, U.S. District Court, ILCD

                         IN THE UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF ILLINOIS SPRINGFIELD DIVISION




LARRY PIPPION, AS REPRESENTATIVE              )
OF THE ESTATE OF LARRY EARVIN,                )
                                              )
      Plaintiff,                              )
                                               )
                                               )
v.                                            )
                                              )
SGT. WILLIE HEDDEN, LT. BENJAMIN              )
BURNETT, LT. BLAKE HAUBRICH, OFFICER          )     Law No. 19-cv-03010-SEM-TSH
ALEX BANTA, WARDEN CAMERON                    )
WATSON, ASSISTANT WARDEN STEVE                )     DEFENDANT DEMANDS TRIAL BY
SNYDER, LT. TODD SHEFFLER, OFFICER            )     JURY
SYRCLE, OFFICER SNELL, OFFICER                )
HENDRICKS, SGT. HASTEN, SGT. VOLK,            )
OFFICER WERRIES, OFFICER KURFMAN,             )
OFFICER SHAW, OFFICER RICHMILLER,             )
OFFICER WATERSTRAAT, OFFICER ARENS,           )
MAJOR FISHEL, MAJOR CRARY, LT.                )
SHOOPMAN, LT. SORRELLS, LT.                   )
MCQUILLEN, SGT. LENNING, SGT. THOMAS,         )
OFFICER LOOKER, OFFICER POOL,                 )
OFFICER GRAWE, OFFICER CHENOWETH,             )
OFFICER RADECKI, OFFICER HUGES,               )
LT. LINDSEY, NURSE DUESENBERG,                )
NURSE PRACTITIONER SMITH,                     )
LCPC HILL, AWP CONLEY, OFFICER                )
SESSION, LT. DURELL, SGT.                     )
EICHELBERGER, OFFICER SHIPMAN, AND            )
OFFICER WHOLFIEL, INDIVIDUALLY,               )
                                              )
      Defendants.                             )




Case No. 19-cv-3010                  Page 1 of 40
                   ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT

       NOW COMES Defendant BLAKE HAUBRICH by and through his attorneys, CHERRY,

FRAZIER & SABIN, LLP, and for his response to Plaintiff’s First Amended Complaint, states as

follows:


                                             PARTIES


           1.    Larry Earvin, the decedent, was a 65-year-old prisoner housed at Western Illinois

 Correctional Center. He died on June 26, 2018 as a result of a violent physical attack upon him

 by some of the Defendants that occurred on or about May 17, 2018.

           RESPONSE: Defendant admits that Larry Earvin was a prisoner housed at the

 Western Illinois Correctional Center. Defendant admits that Larry Earvin died on June 26,

 2018. On counsel’s advice, I invoke my right under the Fifth Amendment not to answer,

 on the grounds that I may incriminate myself.

           2.    At the time of the incident, Mr. Earvin was incarcerated at Western Illinois

 Correctional Center in Mount Sterling, Illinois. He was imprisoned in 2015 for robbery/theft, and

 he was scheduled to be released from custody in September 2018.

           RESPONSE: Defendant admits that Mr. Earvin was incarcerated at the Western

 Illinois Correctional Center in Mount Sterling, Illinois. Defendant denies the remaining

 allegations of paragraph 2.

           3.    Plaintiff, Larry Pippion, is the son of the decedent and has been appointed

 Representative of Mr. Earvin’s estate.

           RESPONSE: Defendant admits the allegations of paragraph 2 based upon the

 affirmation and filings of the Plaintiff in state court. Defendant denies personal

 knowledge of this information.




Case No. 19-cv-3010                       Page 2 of 40
        4.      At all relevant times, Defendants Hedden, Burnett, Haubrich, Banta, Sheffler,

Syrcle, Snell, Hendricks, Hasten, Volk, Werries, Kurfman, Shaw, Richmiller, Waterstraat, Arens,

Fishel, Crary, Shoopman, Sorrells, McQuillen, Lenning, Thomas, Looker, Pool, Grawe,

Chenoweth, Radecki, Huges, Lindsey, Session, Durell, Eichelberger, Shipman, and Wohlfiel

were law enforcement officers employed by the IDOC as correctional staff at the Western Illinois

Correctional Center where Mr. Earvin was incarcerated. At all relevant times, these Defendant

Officers were acting within the scope of their employment and under color of law. They are sued

in their individual capacities.

        RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

        5.      At all relevant times, Defendant Cameron Watson was the Warden at the

Western Illinois Correctional Center and an employee of the IDOC. Defendant Watson was

responsible for the implementation, oversight, and supervision of policies and practices at

Western Illinois, and the oversight and discipline of staff there. At all relevant times, Defendant

Watson was acting under color of law and within the scope of his employment. He is sued in his

individual capacity.

        RESPONSE: Defendant admits that Cameron Watson was the Warden at the

Western Illinois Correctional Center at certain times relevant to this cause of action.

Defendant admits that Mr. Watson was an employee of the Illinois Department of

Corrections at the time he served as Warden. Defendant has insufficient knowledge or

information to either admit or deny the allegations regarding Mr. Warden’s specific job

duties and responsibilities.

        6.      On information and belief, at all relevant times, Defendant Steve Snyder was the

Assistant Warden of Operations at Western Illinois and an employee of the IDOC. Defendant

Snyder was responsible for the implementation, oversight, and supervision of policies and


Case No. 19-cv-3010                      Page 3 of 40
practices at Western Illinois, and the oversight and discipline of staff there. At all relevant times,

Defendant Snyder was acting under color of law and within the scope of his employment. He is

sued in his individual capacity.

       RESPONSE: Defendant admits that Steve Snyder was the Assistant Warden of

Operations at Western Illinois Correctional Center and an employee of the Illinois

Department of Corrections at certain times relevant to this cause of action. Defendant

denies personal knowledge or information regarding Mr. Snyder’s responsibilities and

duties at the Western Illinois Correctional Center.

       7.      At all relevant times, Defendants Duesenberg, Whitaker, Smith, Hill, and Conley

(hereinafter “Medical Staff Defendants”) worked at Western Illinois Correctional Center as part

of the medical staff. At all relevant times, the Medical Staff Defendants were acting under color

of law and within the scope of their employment. They are sued in their individual capacities.

       RESPONSE: Defendant denies personal knowledge of the employment status of

the above named persons. Defendant denies personal knowledge as to their specific

duties and capacities at all times relevant to this lawsuit.

                                   JURISDICTION AND VENUE

       8.      This case includes claims for relief under 42 U.S.C. § 1983. Jurisdiction is based

on 28 U.S.C. § 1331 and 1367.

       RESPONSE: Defendant does not dispute that jurisdiction and venue are proper as

to the federal claims. Defendant denies that this Court has jurisdiction over the Wrongful

Death claim.

       9.      Venue is proper under 28 U.S.C. § 1391(b).


       RESPONSE: Defendant does not dispute that venue is proper as alleged.




Case No. 19-cv-3010                        Page 4 of 40
                                   FACTUAL ALLEGATIONS

       10.     On or about May 17, 2018, at or about 1:10 p.m., Defendant Syrcle verbally

engaged with Mr. Earvin. This encounter caused Defendant Syrcle to call for Defendant Burnett.

       RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

       11.     At or about 1:20 p.m., Defendant Burnett entered the wing where Mr. Earvin and

Defendant Syrcle were.

       RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

       12.     At or about 1:23 p.m., Defendants Snell, Burnett, and Syrcle engaged in a

physical altercation with Mr. Earvin.

       RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

       13.     During the foregoing altercation, without just cause or provocation, Defendant

Burnett pepper sprayed Mr. Earvin.

       RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

       14.     Lt. Burnett then called a Code 1 (Staff in Distress), to which various Defendants,

including without limitation Defendants Hedden, Hendricks, Banta, and Sheffler, responded.

       RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.




Case No. 19-cv-3010                      Page 5 of 40
       15.     Defendants Burnett, Snell, and Syrcle handcuffed Mr. Earvin behind his back.

       RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

       16.     At or about 1:25 p.m., Mr. Earvin was then dragged to segregation by various

Defendant Officers, including without limitation Defendants Hedden, Hendricks, Banta, and

Sheffler.

       RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

       17.     Once in the segregation area at or about 1:30 p.m. and with knowledge that this

was an area where there were no video cameras to capture what would occur, Defendants

Hedden, Burnett, Haubrich, Banta, Sheffler, Syrcle, Snell, Hendricks, Hasten, Volk, Werries,

Kurfman, Shaw, Richmiller, Waterstraat, Arens, Fishel, Crary, Shoopman, Sorrells, McQuillen,

Lenning, Thomas, Looker, Pool, Grawe, Chenoweth, Radecki, and Huges either beat and

viciously attacked Mr. Earvin while he was on the ground and handcuffed behind his back or

observed this and failed to intervene despite having a reasonable opportunity to do so. The

beating administered to Mr. Earvin includes without limitation the Defendants punching and

kicking Mr. Earvin in his ribs repeatedly and striking him about the head.

       RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

       18.     Witness statements indicate that up to 30-40 officers were involved and/or

present as Mr. Earvin was beaten to the point that he would eventually succumb to his injuries

and die weeks later.




Case No. 19-cv-3010                      Page 6 of 40
        RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

        19.     As the beating was occurring, none of the Defendant Officers intervened in their

fellow officers’ use of force despite having a reasonable opportunity to do so.

        RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

        20.     At or about 1:45 p.m., Defendant Nurse Duesenberg arrived at Mr. Earvin’s cell

and performed a medical assessment. Despite the obvious severity and nature of Mr. Earvin’s

extensive injuries which would have been immediately visible to her, Defendant Duesenberg

failed to provide Mr. Earvin with adequate medical attention or procure him the necessary

emergency medical attention, instead simply cleaning various abrasions, bandaging his

bleeding head, and performing a vitals check. She noted only that his nose was running

(presumably from the OC spray), he had cuts on his forehead, and that he had abrasions to his

left shoulder, left knee, and left toe.

        RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

        21.     Defendant Duesenberg was aware from her assessment that Mr. Earvin had

been seriously injured, including without limitation that he had sustained injuries that affected his

ability to properly breathe.

        RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.




Case No. 19-cv-3010                       Page 7 of 40
        22.    Defendant Duesenberg falsified medical reports to indicate that Mr. Earvin had

only minor injuries and did not complain of any pain other than his head/face area. Her report of

her initial assessment indicates that Mr. Earvin was in “minimal distress” despite “facial

grimacing and audible grunting present” and that he was “coached to breath[e] in through nose

and out through mouth.”

        RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

        23.    Duesenberg’s report indicates that the plan for treatment was to place Mr. Earvin

on continuous watch, administer ibuprofen for pain, re-evaluation in the afternoon by the nurse

on shift, and a “follow-up at final destination due to being transferred out tomorrow 5/18/18 per

security.”

        RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

        24.    Recognizing the severity of Mr. Earvin’s injuries and not wanting to be subject to

investigation or repercussions, as Mr. Earvin was slowly dying from his injuries, the Defendants

had devised a plan to transfer Mr. Earvin in the morning to another facility.

        RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

        25.    Defendant Lt. Lindsey was present for Duesenberg’s initial medical assessment

of Mr. Earvin and observed Mr. Earvin’s extensive and obvious severe medical injuries, but did

nothing to procure him the immediate emergency medical attention he required.




Case No. 19-cv-3010                       Page 8 of 40
       RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

       26.      At or about 1:50 p.m., Defendant Watson and Deputy Director Eilers were

notified of the altercation between staff and Mr. Earvin.

       RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

       27.      While Mr. Earvin lay in a cell suffering from the injuries that would shortly

thereafter claim his life, medical staff treated the Defendants who viciously attacked him for the

various scratches they had received while beating him and administered tetanus shots to some

of the officer Defendants because they had been exposed to Mr. Earvin’s blood while they beat

him to death.

       RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

       28.      At or about 2:15 p.m., Defendant Session had contact with Mr. Earvin in which he

observed Mr. Earvin’s extensive and obvious serious medical injuries and did nothing other than

photograph them.

       RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

       29.      At or about 2:30 p.m., Defendant Conley placed Mr. Earvin under a crisis care

watch due to “unusual behavior that [was] concerning and need for further observation.” Despite

observing Mr. Earvin’s extensive and obvious serious medical injuries, Defendant Conley did

nothing to obtain Mr. Earvin the immediate emergency medical attention he required.




Case No. 19-cv-3010                       Page 9 of 40
       RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

       30.     At or about 3:00 p.m., Defendants Hubbard and Eichelberger moved Mr. Earvin

from his segregation cage to cell Receiving 38 so he could be placed on “continuous watch”

(where there was to be both verbal and visual line of sight monitoring continuously) at which

time Mr. Earvin vomited on the Defendants and the floor. Despite observing Mr. Earvin’s

extensive and obvious serious medical injuries, these Defendants did nothing to obtain Mr.

Earvin the necessary medical attention, instead simply going to complete workman’s

compensation packets in the event something adverse happened to them from their contact with

Mr. Earvin’s vomit.

       RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

       31.     Defendant Hill initiated the continuous watch for Mr. Earvin.

       RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

       32.     It was clear to Defendant Hill that Mr. Earvin’s condition was critical and that he

required immediate emergency medical attention. Rather than procuring him the necessary

immediate emergency medical attention, she falsely noted in her medical paperwork as part of a

conspiracy to possibly cover up Mr. Earvin’s imminent death that there had been reports that

Mr. Earvin was at risk for suicide and that he was acting strangely. She indicated that he was

unable to answer questions and characterized his loss of consciousness as “falling asleep.”




Case No. 19-cv-3010                      Page 10 of 40
         RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

         33.   Defendants Duesenberg and Smith were made aware that Mr. Earvin was

vomiting. At this point, having no choice but to expand the universe of individuals who would

become aware of this incident, Smith discussed Mr. Earvin’s condition with one of the doctors

on call via telephone.

         RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

         34.   Smith did not fully apprise the doctor on the phone of the reality of Mr. Earvin’s

condition, instead limiting the information provided to the fact that he was vomiting and

minimizing the nature of his injuries. Due to this misinformation, the recommendation obtained

was to transfer Mr. Earvin to the Health Care Unit’s infirmary and conduct neurological checks.

         RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

         35.   Had Smith told the truth regarding Mr. Earvin’s obvious critical condition, the

recommendation would have been to get him immediate emergency medical attention.

         RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

         36.   Despite being ordered to conduct neurological checks, none of the medical staff

Defendants involved who were responsible for Mr. Earvin’s care and his physical well-being

appropriately did so. They prepared a form titled “Flow Sheet” in which they put together a

neurological checklist of vitals to be taken and observations regarding Mr. Earvin’s mental

state,




Case No. 19-cv-3010                     Page 11 of 40
pupils muscle tone, and movements to be logged. The Defendants failed to log anything on the

Flow Sheet because they recognized that Mr. Earvin’s condition was grave and they did not

want to leave a paper trail regarding their recognition of such and their abysmal failure to abide

by their oaths when they ignored his condition and refused to obtain him the necessary medical

care.

        RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

        37.    At or about 3:15 p.m. and then again approximately half an hour later, Defendant

Durell had contact with Mr. Earvin in which he observed Mr. Earvin’s extensive and obvious

serious medical injuries and did nothing to procure him the necessary emergency medical

attention.

        RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

        38.    Between about 3:00 p.m. when he was placed in Receiving 38 and the time he

departed the facility via ambulance, Defendants Hill, Eichelberger, Shipman, and Wohlfiel had

contact with Mr. Earvin in which as part of the continuous watch on which he had been placed,

they observed Mr. Earvin’s extensive and obvious serious medical injuries and did nothing to

procure him the necessary emergency medical attention.

        RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.




Case No. 19-cv-3010                     Page 12 of 40
       39.     At or about 3:59 p.m., Defendant Watson came to Receiving 38 and had contact

with Mr. Earvin in which he observed Mr. Earvin’s extensive and obvious serious medical

injuries and did nothing to procure him the necessary emergency medical attention.

       RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

       40.     The gravity of the situation and the critical nature of Mr. Earvin’s condition was

obvious to those who had observed him.

       RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

       41.     At or about 4:15 p.m., Defendants Durell, Eichelberger, and Duesenberg pushed

Earvin in a wheelchair to the Health Care Unit and placed him in an isolation cell. During this

transfer, he vomited again, and his head was bleeding. Despite observing his extensive and

obvious serious medical injuries, none of these Defendants procured him the necessary

emergency medical attention.

       RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

       42.     After the transfer to the Health Care Unit, Duesenberg telephoned the doctor and

informed him that there was a change in Mr. Earvin’s vitals – his oxygen levels were lower and

he was having difficulty breathing. The doctor advised that Mr. Earvin should be sent to an

outside hospital, and finally, over three hours after the vicious, violent attack by the Defendant

Officers in which Mr. Earvin was beaten to the point where his injuries were visibly apparent and

obviously severe to all who observed him in this time period, an ambulance was called.




Case No. 19-cv-3010                     Page 13 of 40
        RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

        43.     At or about 4:40 p.m., an ambulance was finally on the grounds. Emergency

medical staff transported Mr. Earvin to Culbertson Memorial Hospital via ambulance.

        RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

        44.     Reports by the Defendant Officers involved, including without limitation

Defendants Hedden and Banta, falsely indicate that Mr. Earvin was turned over to staff in

segregation “without further incident.”

        RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

        45.     Once Mr. Earvin arrived at Culbertson at approximately 5:37 p.m., medical staff

there immediately recognized they were ill-equipped to handle Mr. Earvin’s grave condition and

he was airlifted via helicopter to St. John’s Hospital in Springfield, Illinois. Prior to being airlifted,

he was intubated.

        RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

        46.     Mr. Earvin was received at St. John’s at approximately 8:20 p.m. Once there, he

was diagnosed with approximately 15 rib fractures, multiple abrasions, lacerations, and

hemorrhages, and severe neurological and internal injuries. By the morning of May 18, he was

intubated and on full ventilator support with no neurological response or corneal reflex. He was

diagnosed with a large left frontal hematoma to his head. He had undergone surgery due to low




Case No. 19-cv-3010                         Page 14 of 40
blood pressure and bleeding out. He was diagnosed with an intercostal artery bleed and a

mesenteric bleed secondary to assault. He had surgery to remove a portion of his bowel,

leading to an ileostomy bag being placed for waste removal. His blood loss was severe and he

required rapid blood transfusion during his surgical procedures. In short, his condition was

critical from the beating he had sustained less than 24 hours earlier, and he was at death’s

door.

        RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

        47.   In addition to the foregoing, as a result of the chest trauma he sustained from the

altercation, Mr. Earvin had pneumonia, a tracheostomy tube, and a chest tube to drain fluids.

        RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

        48.   As a direct result of Defendants’ misconduct, Mr. Earvin experienced

unnecessary pain and suffering. He succumbed to his injuries and died on June 26, 2018.

        RESPONSE: Defendant admits that Mr. Earvin died on               June 26,    2018.      On

counsel’s advice, I invoke my right under the Fifth Amendment not to answer, on the

grounds that I may incriminate myself.

        49.   Following his death, the pathologist who conducted Mr. Earvin’s autopsy

concluded that Mr. Earvin died of blunt trauma to the chest and abdomen. His manner of death

was ruled a homicide.

        RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.




Case No. 19-cv-3010                     Page 15 of 40
       50.     As a direct result of Defendants’ misconduct, Plaintiff Pippion suffered injury,

including without limitation extreme pain and suffering caused by the untimely death of his

father, Mr. Earvin.

       RESPONSE: Defendant denies the allegations of paragraph 50.

       51.     The attack on Mr. Earvin was not an isolated incident at Western Illinois as

unjustified violence against prisoners at the facility is a common occurrence.

       RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

       52.     It was common knowledge amongst medical staff, correctional staff, and

supervisory personnel that correctional officers were routinely taking inmates to holding cells in

segregation and beating them in these locations due to the absence of cameras.

       RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

       53.     Despite this widespread culture of violence, Defendants Watson and Snyder

failed to take any meaningful action to prevent prisoners like Mr. Earvin from being harmed by

officers charged with protecting them.

       RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

       54.     IDOC policy requires officers who use force to write reports documenting the

circumstances surrounding that use of force. On information and belief, Defendants Watson and

Snyder reviewed these reports as well as grievances that may have been written complaining

about prior instances of excessive force.




Case No. 19-cv-3010                      Page 16 of 40
          RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

          55.   Despite their awareness of the issue, Defendants Watson and Snyder failed to

provide adequate supervision, discipline or training, or take any action to prevent repeated

instances of excessive force by their co-Defendants.

          RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

      COUNT I – 42 U.S.C. §1983 – Excessive Force Constituting Cruel and Unusual
  Punishment (Eighth Amendment Claim Against Defendants Hedden, Burnett, Haubrich,
     Banta, Sheffler, Syrcle, Snell, Hendricks, Hasten, Volk, Werries, Kurfman, Shaw,
  Richmiller, Waterstraat, Arens, Fishel, Crary, Shoopman, Sorrells, McQuillen, Lenning,
              Thomas, Looker, Pool, Grawe, Chenoweth, Radecki, and Huges)

          56.   All of the prior paragraphs are incorporated by reference as though fully set forth

herein.

          RESPONSE: Defendant reasserts his responses to paragraphs 1-55 as and for

his response to paragraph 56.

          57.   As set forth above, the Defendant Officers intentionally used force against Mr.

Earvin, causing his death. Their use of force was unreasonable in light of the facts and

circumstances present at the time that the force was used.

          RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

          58.   In using force against Mr. Earvin, the Defendant Officers intentionally used

excessive cruelty toward him for the very purpose of causing harm, and not in a good faith effort

to maintain or restore security or discipline.




Case No. 19-cv-3010                        Page 17 of 40
        RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

 not to answer, on the grounds that I may incriminate myself.

        59.     In the alternative, the Defendant Officers knew that using force presented a risk

 of harm to Mr. Earvin, but recklessly disregarded that risk and Mr. Earvin’s safety by failing to

 take reasonable measures to minimize that risk of harm.

        RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

 not to answer, on the grounds that I may incriminate myself.

        60.     As a result of the unjustified and unconstitutional conduct of these Defendants,

 Mr. Earvin sustained damages including pain, suffering, emotional distress, injury, and death.

        RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

 not to answer, on the grounds that I may incriminate myself.

        WHEREFORE, Defendant prays that this Court would enter judgment in favor of the

 Defendant and against the Plaintiff, plus costs of suit. Defendant denies that Plaintiff is entitled

 to the relief requested.

                               AFFIRMATIVE DEFENSES TO COUNT I

       NOW COMES Defendant BLAKE HAUBRICH, by and through his attorneys, CHERRY,

FRAZIER & SABIN, LLP, and for his affirmative defenses to Count I of Plaintiff’s First Amended

Complaint states as follows:

        1. Defendant is entitled to qualified immunity to the extent the claim against him is based

 upon his effort to follow IDOC policies with respect to his actions taken or not taken with respect

 to Mr. Earvin at any time during their encounters.




Case No. 19-cv-3010                       Page 18 of 40
                     COUNT II – 42 U.S.C. §1983 – Failure to Intervene
     (Eighth Amendment Claim Against Hedden, Burnett, Haubrich, Banta, Sheffler,
       Syrcle, Snell, Hendricks, Hasten, Volk, Werries, Kurfman, Shaw, Richmiller,
   Waterstraat, Arens, Fishel, Crary, Shoopman, Sorrells, McQuillen, Lenning, Thomas,
        Looker, Pool, Grawe, Chenoweth, Radecki, Huges, Watson, and Snyder)

          61.   All of the prior paragraphs are incorporated by reference as though fully set forth

herein.

      RESPONSE: Defendant reasserts his responses to paragraphs 1-60 as and for his

response to paragraph 61.


          62.   As set forth above, all of the Defendants had a reasonable opportunity to prevent

the violation of Mr. Earvin’s constitutional rights, but they failed to do so.

          RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

          63.   Defendants knew and were aware of a substantial risk of harm to Mr. Earvin’s

safety, but consciously disregarded that risk by failing to take reasonable steps to prevent the

harm from occurring.

          RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

          64.   Defendants’ failures to act were intentional, done with malice, and/or done with

deliberate indifference to Mr. Earvin’s rights.

          RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

          65.   Due to the Defendants’ unconstitutional failure to intervene, Mr. Earvin sustained

damages including pain, suffering, emotional distress, injury, and death.




Case No. 19-cv-3010                        Page 19 of 40
           RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

 not to answer, on the grounds that I may incriminate myself.

           WHEREFORE, Defendant prays that this Court would enter judgment in favor of the

 Defendant and against the Plaintiff, plus costs of suit. Defendant denies that Plaintiff is entitled

 to the relief requested.

                              AFFIRMATIVE DEFENSES TO COUNT II

       NOW COMES Defendant, BLAKE HAUBRICH, by and through his attorneys, CHERRY,

FRAZIER & SABIN, LLPS, and for his affirmative defenses to Count II of Plaintiff’s First Amended

Complaint states as follows:

           1. Defendant is entitled to qualified immunity to the extent he followed IDOC policies

 with respect to his actions taken or not taken with respect to Mr. Earvin at any time during their

 encounters.

                         COUNT III – 42 U.S.C. §1983 – Failure to Protect
                     (Eighth Amendment Claim Against Watson and Snyder)

           66.    All of the prior paragraphs are incorporated by reference as though fully set forth

 herein.

       RESPONSE: Defendant reasserts his responses to paragraphs 1-65 as and for his

response to paragraph 66.


           67.    Mr. Earvin’s injuries were proximately caused by the policies and practices of

 Defendants Watson and Snyder.

           RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

 not to answer, on the grounds that I may incriminate myself.




Case No. 19-cv-3010                         Page 20 of 40
       68.    At all relevant times, the Defendants had an affirmative duty to take reasonable

steps to ensure Mr. Earvin’s well-being and safety given that Mr. Earvin was in government

custody.

       RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

       69.    Defendants knew that Mr. Earvin and other inmates faced a substantial risk of

serious harm from officers in their employ, including the Defendant officers involved in brutally

beating Mr. Earvin to death, and failed to take reasonable measures to abate said risk.

       RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

       70.    On information and belief, prior to May 2018, Defendants Watson and Snyder

knew that correctional staff at Western Illinois, including without limitation Defendants Hedden,

Burnett, Haubrich, Banta, Sheffler, Syrcle, Snell, Hendricks, Hasten, Volk, Werries, Kurfman,

Shaw, Richmiller, Waterstraat, Arens, Fishel, Crary, Shoopman, Sorrells, McQuillen, Lenning,

Thomas, Looker, Pool, Grawe, Chenoweth, Radecki, and Huges were routinely using excessive

force against prisoners housed there. This routine use of excessive force was widespread and

pervasive. Despite knowledge of this unconstitutional use of force, Defendants Watson and

Snyder failed to adequately supervise, discipline, or train correctional staff, or take any other

reasonable measures to prevent officers like Defendants Hedden, Burnett, Haubrich, Banta,

Sheffler, Syrcle, Snell, Hendricks, Hasten, Volk, Werries, Kurfman, Shaw, Richmiller,

Waterstraat, Arens, Fishel, Crary, Shoopman, Sorrells, McQuillen, Lenning, Thomas, Looker,

Pool, Grawe, Chenoweth, Radecki, and Huges from using excessive force against Mr. Earvin.




Case No. 19-cv-3010                     Page 21 of 40
         RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

         71.    At all times relevant to their involvement in this case, Defendants Watson and

Snyder were responsible for the creation, implementation, oversight, and supervision of policies,

practices, and procedures regarding use of force at Western Illinois; the training of correctional

staff at Western Illinois on use of force; and the supervision and discipline of correctional staff at

Western Illinois.

         RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

         72.    The widespread use of excessive force at Western Illinois as described above,

so pervasive as to constitute a de facto policy or practice, was able to exist and flourish

because Defendants Watson and Snyder were deliberately indifferent to the problem, thereby

ratifying it.

         RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

         73.    Mr. Earvin’s injuries were caused by employees of IDOC, including without

limitation Defendants Hedden, Burnett, Haubrich, Banta, Sheffler, Syrcle, Snell, Hendricks,

Hasten, Volk, Werries, Kurfman, Shaw, Richmiller, Waterstraat, Arens, Fishel, Crary,

Shoopman, Sorrells, McQuillen, Lenning, Thomas, Looker, Pool, Grawe, Chenoweth, Radecki,

and Huges, who acted pursuant to the de facto policies described above at Western Illinois,

which were ratified by Watson and Snyder.

         RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.




Case No. 19-cv-3010                       Page 22 of 40
          WHEREFORE, Defendant prays that this Court would enter judgment in favor of the

Defendant and against the Plaintiff, plus costs of suit. Defendant denies that Plaintiff is entitled

to the relief requested.

                              AFFIRMATIVE DEFENSES TO COUNT III


      NOW COMES, Defendant, BLAKE HAUBRICH, by and through his attorneys, CHERRY,

FRAZIER & SABIN, LLP, and for his affirmative defenses to Count III of Plaintiff’s First

Amended Complaint states as follows:

          1. Defendant is entitled to qualified immunity to the extent he followed IDOC policies with

respect to his actions taken or not taken with respect to Mr. Earvin at any time during their

encounters.

       COUNT IV – 42 U.S.C. §1983 –Deliberate Indifference to Serious Medical Need
(Eighth Amendment Claim Against Hedden, Burnett, Haubrich, Banta, Sheffler, Syrcle,
Snell, Hendricks, Hasten, Volk, Werries, Kurfman, Shaw, Richmiller, Waterstraat, Arens,
Fishel, Crary, Shoopman, Sorrells, McQuillen, Lenning, Thomas, Looker, Pool, Grawe,
Chenoweth, Radecki, Huges, Lindsey, Duesenberg, Smith, Hill, Conley, Session, Durell,
Watson, Eichelberger, and Hubbard)

          74.    All of the prior paragraphs are incorporated by reference as though fully set forth

herein.

      RESPONSE: Defendant reasserts his responses to paragraphs 1-73 as and for his

response to paragraph 74.


          75.    At all relevant times, Mr. Earvin was an inmate in the custody of the IDOC and

was subject to the Defendants’ care and medical services.

          RESPONSE: Defendant admits that Mr. Earvin was an inmate of the IDOC.

Defendant denies the remaining allegations.




Case No. 19-cv-3010                        Page 23 of 40
        76.    Mr. Earvin had a clearly established right under the United States Constitution to

be free from deliberate indifference to his known serious medical needs and to receive proper

and adequate medical care while incarcerated and under the custody and control of the

Defendants.

        RESPONSE: Defendant admits that Mr. Earvin had constitutional rights.

Defendant denies that paragraph 76 accurately sets forth the duty if any owed by

Defendant to Plaintiff.

        77.    Each Defendant knew or should have known of this clearly established right at

the time of the incident that led to Mr. Earvin’s death.

        RESPONSE: Defendant denies the allegations of paragraph 77.

        78.    Subsequent to the beating inflicted on him by correctional staff, Mr. Earvin was

suffering from an objectively serious medical condition in that he had several fractured ribs and

various severe neurological and internal injuries, in addition to various bruises, abrasions, and

lacerations. His condition was grave.

        RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

        79.    By virtue of either participating in or being present for the beating of Mr. Earvin,

Defendants Hedden, Burnett, Haubrich, Banta, Sheffler, Syrcle, Snell, Hendricks, Hasten, Volk,

Werries, Kurfman, Shaw, Richmiller, Waterstraat, Arens, Fishel, Crary, Shoopman, Sorrells,

McQuillen, Lenning, Thomas, Looker, Pool, Grawe, Chenoweth, Radecki, and Huges were

aware that he had suffered serious injuries and had an objectively serious medical need, yet

failed to




Case No. 19-cv-3010                       Page 24 of 40
secure the necessary emergency lifesaving medical treatment he required and/or obstructed or

interfered with his access to the requisite medical care.

       RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

       80.     Defendants Lindsey, Duesenberg, Smith, Hill, Conley, Session, Durell, Watson,

Eichelberger, Hubbard, Shipman, and Wohlfiel all had contact with Mr. Earvin subsequent to the

beating, observed signs of his deteriorating and critical condition and his serious medical need,

yet failed to secure the necessary emergency lifesaving medical treatment he required in a

timely manner and/or obstructed or interfered with his access to the requisite medical care.

       RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

       81.     At all times relevant to the allegations in this Complaint, each Defendant knew of

and disregarded the excessive risks associated with Mr. Earvin’s serious and life-threatening

medical condition.

       RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

       82.     With deliberate indifference to Mr. Earvin’s constitutional right to adequate

medical care, the Defendants knowingly failed to adequately examine, treat, and/or care for Mr.

Earvin’s worsening condition. They did so despite their knowledge of Mr. Earvin’s serious

medical needs, thereby placing him at risk of serious physical harm, including death. Therefore,

the Defendants knew or were aware that Mr. Earvin faced a substantial risk of harm and

disregarded this risk by failing to take adequate measures to reduce the risk.




Case No. 19-cv-3010                      Page 25 of 40
       RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

       83.     The acts or omissions of each Defendant were the legal and proximate cause of

Mr. Earvin’s death.

       RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

       84.     The acts and omissions of each Defendant caused Mr. Earvin damages in that

he suffered extreme physical and mental pain while in the Defendants’ custody.

       RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

       85.     The intentional actions or inactions of each Defendant as described herein

constituted the unnecessary and wanton infliction of pain upon Mr. Earvin, thereby violating the

Eighth Amendment.

       RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

       WHEREFORE, Defendant prays that this Court would enter judgment in favor of the

Defendant and against the Plaintiff, plus costs of suit. Defendant denies that Plaintiff is entitled

to the relief requested. Defendant further prays that the Court would strike Plaintiff’s prayers for

damages that are not allowed under the law, specifically all prayers for punitive damages for the

state law survival action and wrongful death claims as same are not allowed by law.




Case No. 19-cv-3010                      Page 26 of 40
                            COUNT V – 42 U.S.C. §1983 –Conspiracy
                                          (All Defendants)

        86.   All of the prior paragraphs are incorporated by reference as though fully set forth

      RESPONSE: Defendant reasserts his responses to paragraphs 1-85 as and for his

response to paragraph 86.

        87.     Defendants reached an agreement among themselves to deprive Mr. Earvin of

his constitutional rights and to protect each other from liability for depriving Mr. Earvin of his

rights, as described above.

        RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

        88.     In furtherance of the conspiracy, each of the co-conspirators committed overt

acts and was an otherwise willful participant in joint activity.

        RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

        89.     The misconduct described herein was undertaken intentionally, with malice,

and/or with reckless indifference to Mr. Earvin’s rights.

        RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

        90.     As a direct and proximate result of the illicit prior agreement as set forth above,

Mr. Earvin’s rights were violated and he sustained damages including pain, suffering, emotional

distress, injury, and death.




Case No. 19-cv-3010                        Page 27 of 40
          RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

          91.    Mr. Earvin’s injuries were caused by employees of IDOC who acted pursuant to

the de facto policies described above at Western Illinois, which were ratified by Watson and

Snyder.

          RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

          WHEREFORE, Defendant prays that this Court would enter judgment in favor of the

Defendant and against the Plaintiff, plus costs of suit. Defendant denies that Plaintiff is entitled

to the relief requested.

                             AFFIRMATIVE DEFENSES TO COUNT V


      NOW COMES, Defendant, BLAKE HAUBRICH, by and through his attorneys, CHERRY,

FRAZIER & SABIN, LLP, and for his affirmative defenses to Count V of Plaintiff’s First Amended

Complaint states as follows:

          1. Defendant is entitled to qualified immunity to the extent he followed IDOC policies

with respect to his actions taken or not taken with respect to Mr. Earvin at any time during their

encounters.

           COUNT VI – State Law Claim – Intentional Infliction of Emotional Distress
          (Pursuant to the Illinois Survival Act Against Defendants Hedden, Burnett,
                                      Haubrich, and Banta)

          92.    All of the prior paragraphs are incorporated by reference as though fully set forth

herein.




Case No. 19-cv-3010                        Page 28 of 40
       RESPONSE: Defendant reasserts his responses to paragraphs 1-91 as and for his

response to paragraph 92.

       93.     As set forth above, by beating Mr. Earvin to death without legal justification, the

Defendant Officers abused their power and engaged in extreme and outrageous conduct.

       RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

       94.     The Defendants Officers’ actions as set forth above were done intentionally or

with the knowledge that there was a strong likelihood that the conduct would inflict severe

emotional distress and with reckless disregard of that likelihood.

       RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

       95.     The Defendants Officers’ actions as set forth above were undertaken

intentionally, with malice, and/or with reckless indifference to Mr. Earvin’s rights.

       RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

       96.     As a direct and proximate result of the Defendant Officers’ misconduct, Mr.

Earvin sustained damages including severe emotional distress and great conscious pain and

suffering before his death.

       RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

       WHEREFORE, Defendant prays that this Court would enter judgment in favor of the

Defendant and against the Plaintiff, plus costs of suit. Defendant denies that Plaintiff is entitled




Case No. 19-cv-3010                       Page 29 of 40
to the relief requested. Defendant further prays that the Court would strike Plaintiff’s prayers for

damages that are not allowed under the law, specifically all prayers for punitive damages for the

state law survival action and wrongful death claims as same are not allowed by law.

                                  AFFIRMATIVE DEFENSES TO COUNT VI

      NOW COMES, Defendant, BLAKE HAUBRICH, by and through his attorneys, CHERRY,

FRAZIER & SABIN, LLP, and for his affirmative defenses to Count VI of Plaintiff’s First

Amended Complaint states as follows:

          1. Defendant is entitled to qualified immunity to the extent he followed IDOC policies

with respect to his actions taken or not taken with respect to Mr. Earvin at any time during their

encounters.

                              COUNT VII – State Law Claim – Battery
                (Pursuant to the Illinois Survival Act Against Defendants Hedden,
                                   Burnett, Haubrich, and Banta)

          97.    All of the prior paragraphs are incorporated by reference as though fully set forth

herein.

      RESPONSE: Defendant reasserts his responses to paragraphs 1-96 as and for his

response to paragraph 97.


          98.    As set forth above, the Defendant Officers intentionally made physical contact

with Mr. Earvin without just cause. This physical contact was offensive and harmful.

          RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

          99.    The actions of the Defendant Officers were intentional, willful, and wanton.




Case No. 19-cv-3010                        Page 30 of 40
        RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

 not to answer, on the grounds that I may incriminate myself.

        100.    The misconduct set forth herein was undertaken with intentional disregard of Mr.

 Earvin’s rights.

        RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

 not to answer, on the grounds that I may incriminate myself.

        101.    As a direct and proximate result of the Defendant Officers’ misconduct, Mr.

 Earvin sustained damages including great conscious pain and suffering before his death.

        RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

 not to answer, on the grounds that I may incriminate myself.

        WHEREFORE, Defendant prays that this Court would enter judgment in favor of the

 Defendant and against the Plaintiff, plus costs of suit. Defendant denies that Plaintiff is entitled

 to the relief requested. Defendant further prays that the Court would strike Plaintiff’s prayers for

 damages that are not allowed under the law, specifically all prayers for punitive damages for the

 state law survival action and wrongful death claims as same are not allowed by law.

                                  AFFIRMATIVE DEFENSES TO COUNT VII

 NOW COMES Defendant, BLAKE HAUBRICH, by and through his attorneys, CHERRY,

 FRAZIER & SABIN, LLP, and for his affirmative defenses to Count VII of Plaintiff’s First

 Amended Complaint states as follows:

        1. Defendant is entitled to qualified immunity to the extent he followed IDOC policies

 with respect to his actions taken or not taken with respect to Mr. Earvin at any time during their

 encounters.

       2.      Venue is not prior for this claim as the Court of Claims has exclusive jurisdiction for

all claims short of the criminal standard.

       3.      Plaintiff may not seek punitive damages and such are not allowed for an estate.


Case No. 19-cv-3010                          Page 31 of 40
             COUNT VIII – State Law Claim – Negligent or Willful and Wanton Conduct
          (Pursuant to the Illinois Survival Act Against Defendants Hedden, Burnett,
                             Haubrich, Banta, Watson, and Snyder)

          102.   All of the prior paragraphs are incorporated by reference as though fully set forth

herein.

          RESPONSE: Defendant reasserts his responses to paragraphs 1-101 as and for his

response to paragraph 102.

          103.   As set forth above, the actions of the Defendants breached their duty of care to

the prisoners in their custody by using excessive force against Mr. Earvin and/or failing to

intervene to prevent the use of excessive force against him.

          RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

          104.   In the alternative, the actions of the Defendants were willful and wanton in that

they demonstrated complete indifference to the safety of others. Defendants were aware that an

injury would likely result from their acts or failures to act and recklessly disregarded the

consequences of those acts or failures to act.

          RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

          105.   The misconduct set forth herein was undertaken with intentional disregard of Mr.

Earvin’s rights.

          RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.




Case No. 19-cv-3010                        Page 32 of 40
       106.    As a direct and proximate result of the Defendant Officers’ misconduct, Mr.

Earvin sustained damages including great conscious pain and suffering before his death.

       RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

       WHEREFORE, Defendant prays that this Court would enter judgment in favor of the

Defendant and against the Plaintiff, plus costs of suit. Defendant denies that Plaintiff is entitled

to the relief requested. Defendant further prays that the Court would strike Plaintiff’s prayers for

damages that are not allowed under the law, specifically all prayers for punitive damages for the

state law survival action and wrongful death claims as same are not allowed by law.

                          AFFIRMATIVE DEFENSES TO COUNT VIII

      NOW COMES Defendant, BLAKE HAUBRICH, by and through his attorneys, CHERRY,

FRAZIER & SABIN, LLP, and for his affirmative defenses to Count VIII of Plaintiff’s First

Amended Complaint states as follows:

       1.      Defendant is entitled to qualified immunity to the extent he followed IDOC policies

with respect to his actions taken or not taken with respect to Mr. Earvin at any time during their

encounters.

       2.      Defendant denies that this Court has subject matter jurisdiction of this count to

the extent Plaintiff’s claim is based upon negligence or willful and wanton conduct as alleged.

Defendant is entitled to immunity from such claims and same must be filed in the Court of

Claims.




Case No. 19-cv-3010                      Page 33 of 40
          3.     Defendant denies that Plaintiff may seek punitive damages in a wrongful death or

survival action claim based upon Illinois law, as Illinois law bars such damages and therefore

moves to strike this claim.

                       COUNT IX – State Law Wrongful Death Claim - Battery
                      (Against Defendants Hedden, Burnett, Haubrich, and
                                           Banta)

          107.   All of the prior paragraphs are incorporated by reference as though fully set forth

herein.

          RESPONSE: Defendant reasserts his responses to paragraphs 1-106 as and for his

response to paragraph 107.

          108.   As set forth above, the Defendant Officers intentionally made physical contact

with Mr. Earvin without just cause. This physical contact was offensive and harmful.

          RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

          109.   The actions of the Defendant Officers were intentional, willful, and wanton.

          RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

          110.   The misconduct set forth herein was undertaken with intentional disregard of Mr.

Earvin’s rights.

          RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

          111.   As a direct and proximate result of the Defendant Officers’ misconduct, Mr.

Earvin sustained damages including death.




Case No. 19-cv-3010                        Page 34 of 40
          RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

          112.   Plaintiff Larry Pippion claims damages for the wrongful death of Mr. Earvin, and

for his loss of his services, protection, care, future income, assistance, society, companionship,

comfort, guidance, counsel, and advice, as well as for his mental anguish caused by this loss,

and for burial and other expenses and damages pursuant to the Illinois Wrongful Death Act.

          RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

          WHEREFORE, Defendant prays that this Court would enter judgment in favor of the

Defendant and against the Plaintiff, plus costs of suit. Defendant denies that Plaintiff is entitled

to the relief requested. Defendant further prays that the Court would strike Plaintiff’s prayers for

damages that are not allowed under the law, specifically all prayers for punitive damages for the

state law survival action and wrongful death claims as same are not allowed by law.

  COUNT X – State Law Wrongful Death Claim - Negligent or Willful and Wanton Conduct
              (Against Defendants Hedden, Burnett, Haubrich, and Banta)

          113.   All of the prior paragraphs are incorporated by reference as though fully set forth

herein.

          RESPONSE: Defendant reasserts his responses to paragraphs 1-112 as and for his

response to paragraph 113.

          114.   As set forth above, the actions of the Defendants breached their duty of care to

the prisoners in their custody by using excessive force against Mr. Earvin and/or failing to

intervene to prevent the use of excessive force against him.




Case No. 19-cv-3010                        Page 35 of 40
       RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

       115.    In the alternative, the actions of the Defendants were willful and wanton in that

they demonstrated complete indifference to the safety of others. Defendants were aware that an

injury would likely result from their acts or failures to act and recklessly disregarded the

consequences of those acts or failures to act.

       RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

       116.    As a direct and proximate result of the Defendant Officers’ misconduct, Mr.

Earvin sustained damages including death.

       RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

       117.    Plaintiff Larry Pippion claims damages for the wrongful death of Mr. Earvin, and

for his loss of his services, protection, care, future income, assistance, society, companionship,

comfort, guidance, counsel, and advice, as well as for his mental anguish caused by this loss,

and for burial and other expenses and damages pursuant to the Illinois Wrongful Death Act.

       RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

not to answer, on the grounds that I may incriminate myself.

       WHEREFORE, Defendant prays that this Court would enter judgment in favor of the

Defendant and against the Plaintiff, plus costs of suit. Defendant denies that Plaintiff is entitled

to the relief requested. Defendant further prays that the Court would strike Plaintiff’s prayers for




Case No. 19-cv-3010                       Page 36 of 40
damages that are not allowed under the law, specifically all prayers for punitive damages for the

state law survival action and wrongful death claims as same are not allowed by law.

                             AFFIRMATIVE DEFENSES TO COUNT X

       NOW COMES Defendant, BLAKE HAUBRICH, by and through his attorneys, CHERRY,

FRAZIER & SABIN, LLP, and for his affirmative defenses to Count X of Plaintiff’s First Amended

Complaint states as follows:

          1.     Defendant denies that this Court has subject matter jurisdiction of this count to

the extent Plaintiff’s claim is based upon negligence or willful and wanton conduct as alleged.

Defendant is entitled to immunity from such claims and same must be filed in the Court of

Claims.

          2.     Defendant denies that Plaintiff may seek punitive damages in a Wrongful Death

claim as such damages are not allowed under Illinois law.

                                   COUNT XI – Indemnification

          118.   All of the prior paragraphs are incorporated by reference as though fully set forth

herein.

          RESPONSE: Defendant reasserts his responses to paragraphs 1-117 as and for his

response to paragraph 118.

          119.   Illinois law provides that public entities are directed to pay any tort judgment for

compensatory damages for which employees are liable within the scope of their employment

activities.

          RESPONSE: Defendant admits this allegation.




Case No. 19-cv-3010                        Page 37 of 40
        120.    One or more Defendants are or were employees of the IDOC and acted within

 the scope of their employment in committing the misconduct described above.

        RESPONSE: On counsel’s advice, I invoke my right under the Fifth Amendment

 not to answer, on the grounds that I may incriminate myself.

        121.    The State of Illinois is obligated to pay any judgment entered against individual

 Defendants within the scope of their employment for IDOC.

         RESPONSE: Defendant admits this allegation.

        WHEREFORE, Defendant prays that this Court would enter judgment in favor of the

 Defendant and against the Plaintiff, plus costs of suit. Defendant denies that Plaintiff is entitled

 to the relief requested. Defendant further prays that the Court would strike Plaintiff’s prayers for

 damages that are not allowed under the law, specifically all prayers for punitive damages for the

 state law survival action and wrongful death claims as same are not allowed by law.

                                          JURY DEMAND

        Defendant demands trial by jury as to all counts and affirmative defenses.

                                                      Respectfully Submitted,

                                                     BLAKE HAUBRICH, Defendant

                                              BY:    /s/ Richard D. Frazier
                                                     One of His Attorneys

Richard D. Frazier (6193113)
CHERRY, FRAZIER & SABIN, LLP
Attorneys at Law
1 West Old State Capitol Plaza, Ste 800
Springfield, IL 62701
Telephone: (217)753-4242
Fax: (217)753-4642
Email: frazier@springfieldlawfirm.com




Case No. 19-cv-3010                       Page 38 of 40
                                      PROOF OF SERVICE

        I hereby certify that on May 11, 2020, I electronically filed the foregoing instrument with
the Clerk of the Court using the CM/ECF system which will send notification of such filing to the
following:

       Ronak P. Maisuria
       Michael Oppenheimer
       ERICKSON & OPPENHEIMER LTD
       223 West Jackson Boulevard #200
       Chicago, IL 60606
       Email: ronak@eolawus.com
       Email: michael@eolawus.com
       Attorneys for Plaintiff

      Theresa M. Powell
      Heyl, Royster, Voelker & Allen PC
      3731 Wabash Ave
      Springfield, IL 62711-6261
      Phone: (217)522-8822
      Fax: (217)523-3902
      Email: tpowell@heylroyster.com
      Attorney for Defendant Willie Hedden

       Laura K. Bautista
       Assistant Attorney General
       Illinois Attorney General's Office
       500 South Second Street
       Springfield, IL 62701
       Email: lbautista@atg.state.il.us
       Attorney for Defendants Cody Arens, Benjamin Burnett, Phillip Chenoweth, Shawn
       Conley, Phillip Crary, Eddie Durrell, Joshua Eichelberger, Robert Fishel, Randy
       Grawe, Derek Hasten, Brett Hendricks, Aaron Hughes (sued as “Huges”) Nolan
       Kurfman, Daniel Lenning, Matthew Lindsey, Timothy Looker, Jonathon McQuillen,
       Bradley Pool, Michael Radecki, Jonathon Richmiller, David Session, Tyler Shaw,
       Brandon Snell, Scott Shipman, Richard Schoopman, Steve Snyder, Jason Sorrells,
       Susan Surratt (f/k/a Susan Werriers), Brandon Syrcle, Steve Thomas, Shawn Volk,
       Richard Waterstraat, Cameron Watson and Eric Wohlfeil

       Stanley N. Wasser
       Howard W. Feldman
       FELDMAN WASSER
       1307 South Seventh Street
       Springfield, IL 62703
       Email: swasser@feldman-wasser.com
       Email: hfeldman@feldman-wasser.com
       Attorneys for Defendant Alex Banta

Case No. 19-cv-3010                      Page 39 of 40
                                             /s/ Richard D. Frazier

Richard D. Frazier (6193113)
CHERRY, FRAZIER & SABIN, LLP
Attorneys at Law
1 West Old State Capitol Plaza, Ste 800
Springfield, IL 62701
Telephone: (217)753-4242
Fax: (217)753-4642
Email: frazier@springfieldlawfirm.com




Case No. 19-cv-3010                 Page 40 of 40
